PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/561,130
Filing Date: 25 Sep 2017
Appellant(s): Bhaskar et al.



__________________
Christopher Gram
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Applicant’s election without traverse of Group I (immunogen comprising APC and MAPT) as well as the species of SEQ ID NO: 1 in the reply filed on 3/28/19 remains in effect.

Rejection A
Claims 1, 4-7, 9, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require that the MAPT component is “no more than 27 amino acids”. This is not adequately supported by the specification and therefore introduces new matter.
While there is no in haec verba requirement, to comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119,120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." MPEP §2163 (II)(B) (emphasis added).
In this case, the specification contains no explicit limitation of “no more than 27 amino acids” and so must find support either implicitly or inherently in such a way that a person or ordinary skill would have 
Many MAPT components are disclosed; see p. 12 of the specification as filed which notes any of SEQ ID NOs: 1-33 may be the MAPT component. Of these, one (SEQ ID NO: 17) is either exactly 24 or 27 amino acids while eight are larger, with SEQ ID NO: 5 being 424 amino acids long. All of these sequences have a GGC as their final three amino acids, which may or may not be present.
Thus, the specification conveys to the person of ordinary skill in the art that it is these MAPT sequences which are important, but that they may be comprised in a protein of undefined length. Disclosure of the sequence itself might be an implication that these peptides are also limited to just the lengths disclosed (“consisting of” type interpretation) and could vary by three amino acids. However, nothing in the specification suggests to the person of ordinary skill in the art that the disclosure requires peptides which comprise shorter sequences but must be terminated prior to the 28th residue. For example, the specification in no way conveys that Applicant envisaged the either four or seven amino acids of SEQ ID NO: 28 in a peptide of “no more than 27 amino acids” as claimed, e.g., SEQ ID NO: 28 as a peptide of no more than 8, 9, 10, 11…27 amino acids. SEQ ID NO: 28 is not a fragment of SEQ ID NO: 17 and so the length of one sequence does not convey that Applicant envisaged any other particular sequence to also be limited to that length.
Therefore, claims 1, 4-7, 9, and 17-18 introduce new matter.

Rejection B
Claims 1, 4-7, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20110177109) in view of Sigurdsson (US 20080050383) and Barascuk (WO 2013/004717; previously cited). 
Sigurdsson teaches using tau and fragments thereof to act as an immunogen (claim 1) including as a vaccine (paragraphs 13, 65). Sigurdsson teaches the tau immunogen “can be presented by a virus or bacteria” (paragraph 43), meeting the criteria of an antigen presenting component. While Sigurdsson teaches the invention includes using the full length tau, Sigurdsson also teaches that one may use 
Smith teaches an immunogen (e.g., vaccine: paragraph 9) comprising an antigenic tau peptide (MAPT) linked to an immunogenic carrier (claim 1), wherein the carrier is a VLP (claim 12), which is an antigenic presentation component according to the instant specification. Further, Smith teaches the presentation of “multiple species of antigenic tau peptides” (paragraph 196), meeting the limitations of a multivalent immunogen display format and making such a format obvious to one of ordinary skill in the art at the time of filing. Smith also teaches using a pharmaceutically acceptable carrier (excipient; paragraph 233). Smith teaches using phosphorylated tau antigens (claim 1; paragraph 82) but does not teach using a fragment comprising instant SEQ ID NO:1.
The smallest fragment of Sigurdsson is more than 27 amino acids and so does not, on its own, fairly teach limiting the fragment to no more than 27 amino acids.
Thus, the difference between the above combination and instant claim 1 is solely that the immunogenic MAPT fragment discussed above is that the prior art does not teach fragments less than 28 amino acids yet still comprising one of the instantly claimed sequences.
Barascuk teaches producing antibodies by using immunogenic peptides linked to carriers (p.23). Barasuck teaches that these peptides are conjugated to haptens/carriers in order to produce an immune response (claim 20), which is the same purpose of the MAPT components discussed by both Smith and Sigurdsson. Barascuk teaches one such immunogenic peptide is SEQ ID NO: 118, which is TTPAPKTPPSSGEPPK. This sequence is no more than 27 amino acids (sixteen residues) and comprises instant SEQ ID NO: 1.
Regarding claim 1, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would 
Further, where every element of a claim is known and serves its known, predictable function, the only deficiency being a lack of actual combination, the claim is obvious. In this case, the immunogenic tau fragment disclosed by Barascuk serves the same purpose (it elicits an antibody response). The VLP Qß was a known antigen-presentation platform and serves the same purpose in the instant composition as it does in the prior art (presenting antigen, including multivalent antigen presentation). The result of combining these elements leads to no more than what was predictable by one of ordinary skill in the art at the time of filing and the claim would have been obvious.
Regarding claims 4-5, Smith makes obvious the use of the VLP Qß (claim 12).
Regarding claim 6, Sigurdsson teaches the tau fragment expressed as a fusion with the virus or bacteria (APC) (paragraph 43), making obvious the limitation of a covalent linkage between the components. Smith also teaches covalent linkage (paragraph 15).
Regarding claim 7, Smith teaches SMPH linkage (paragraph 174).
Regarding claim 9, Sigurdsson teaches formulating the antigen/carrier as a pharmaceutical with an adjuvant (claim 35; paragraph 65; example 7); Smith also teaches formulation as a pharmaceutical (paragraph 190) and including adjuvants (paragraph 197).

Regarding claim 18, Sigurdsson teaches the polynucleotide is expressed, making obvious the use of a cell to do so; Smith also teaches cells comprising the nucleotide (paragraph 123).
Therefore, claims 1, 4-7, 9, and 17-18 would have been obvious.

Rejection C
Claims 1, 4-7, 9, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10279019 in view of Sigurdsson (US 20080050383) and further in view of Barascuk.
The reference claims are also directed to an immunogen comprising Qß-VLP conjugated to an antigenic peptide. The difference between the reference claims and the instant claims is in the choice of antigen. However, the combination of Sigurdsson and Barascuk makes obvious the use of tau fragments within the scope of the claim and teach antigenic tau to be used for the same reason as the PCSK9 of the reference claims, e.g., to be formulated as a pharmaceutical for treatments. Substituting one therapeutic antigen for another is an obvious variation with predictable results.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of claims 1, 6-7, 9, and 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, setting forth reasons that the phrase “multivalent immunogen display vaccine format” failed to comply with the written description requirement, is withdrawn.



(2) Response to Argument

Applicant's arguments filed in the Appeal Brief 12/15/20 starting on p.4 have been fully considered but they are not persuasive.

p.4-7: these arguments are directed to the withdrawn written description rejection and are no longer relevant.

Regarding Rejection A
p.8: Appellant argues that the positive recitation of an alternative element allows that element to be excluded from the claims, citing MPEP §2173.05(i). Appellant argues that since alternative MAPT polypeptides are disclosed, this “provides written description for any subset of the expressly disclosed MAPT polypeptides Appellant chooses to claim.
These facts are not contested by the Examiner. The issue of the new matter rejection is not in the recitation of the subset of SEQ ID NOs in, e.g., claim 1 lines 6-11. These SEQ ID NOs are a “subset of the expressly disclosed MAPT polypeptides” and the Examiner finds no issue in claiming this subset.
However, this argument has no bearing on the issue at hand. A sequence of “no more than 27 amino acids” is not expressly disclosed, nor is the limitation of a peptide of “28 or more amino acids” positively recited and so does not represent an alternative element which may be excluded. 
The Examiner reiterates that simply because SEQ ID NO: 17 is 27 amino acids in length does not convey that the maximum length of this sequence was meant to be applied to the other sequences, particularly, e.g., the distinct, non-overlapping sequences claimed. 
Amino acid sequences represent unique biomolecules, wherein adding or removing amino acids changes the particular properties of that molecule. There would have been no reason to expect that, at the time of filing, Appellant intended to apply the length of Tau 48-61 (SEQ ID NO: 17) to all other sequences such as Tau 200-203 (SEQ ID NO: 28). This new limitation to the claims was not conveyed expressly nor would SEQ ID NO: 28 have been understood to be implicitly or inherently limited to the length of some other sequence.

p.9: Appellant cites In re Johnson 558 F.2d at 1008 (CCPA). In the portion cited by Appellant (first paragraph p.9 of the Brief), was stated as an analysis of a claim “exclu[ding] from the original claims of two species specifically disclosed”. As above, the Examiner takes no issue in excluding specifically disclosed species. However, while species of various lengths longer and shorter than the sole 27-amino-acid sequence of SEQ ID NO: 17 are disclosed, the species of “28 or more” is not specifically disclosed.

Appellant argues that disclosure of one amino acid sequence which is 27 amino acids long should allow Appellant to use this as a starting point to act as a minimum or maximum without articulating any advantage or disadvantage. This is clearly not the case. See for example MPEP §2163(I)(B), which notes that a generic disclosure and a specific example did not support a claim to a subgenus. MPEP §2163.05 (II) and (III) describes several fact patterns whereby a subgenus violated the written description requirement when the disclosure provides a generic disclosure and a species. 
Each case must be decided for “what is reasonably communicated to those skilled in the art”. “The specification does not clearly disclose to the skilled artisan that the inventors…considered the…ratio to be part of their invention” (MPEP §2163.05(II); in the same way, the specification does not clearly convey that the length of the sequences was part of the invention, much less that specifically the length of SEQ ID NO: 17 was part of invention when applied to the other non-27 amino acid species. In arguing the §103 rejection, Appellant argues that this length creates unpredictable results, yet nothing in the disclosure as-filed communicates that Applicant was aware that this unpredictability can be observed between fragments of 27 amino acids or less and those of 28 amino acids or more.

Finally, it should be recognized that MPEP §2163.05(III) describes circumstances where broad ranges and specific examples did not support a subrange. However, the claims are not merely altering the range of, e.g., salt concentrations in a solution or the temperature of a reaction. Amino acid sequences represent unique biomolecules, wherein adding or removing amino acids to the sequence may unpredictably (as alleged by Appellant) change the properties of that molecule; see e.g., appeal brief p. 11 first full paragraph arguing the prior art did not recognize predictable results and there is insufficient 

Regarding Rejection B:
p. 11: Appellant argues that the function of tau peptides “in the context of a therapeutic vaccine” were not known. As stated previously and reiterated herein, there are no method claims pending in the application. Appellant’s intended use for the composition does not distinguish the composition itself. The Examiner has articulated a rationale for finding the composition obvious and that Appellant has recognized a composition might be beneficial for a different reason cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
	Appellant argues that the results when using the composition as a vaccine were unpredictable. However, Appellant has not provided evidence that the composition would not predictably elicit an immunogenic response as articulated by the rejection.
	
p.12: Appellant argues that it is the Examiner’s position that the tau peptides are known in the art as equivalent in the context of a therapeutic immunogen. Appellant argues this is faulty because the Examiner is interpreting Barascuk in an overly broad manner. However, Appellant is interpreting Smith/Sigurdsson as overly narrow: these documents are not limited to a therapeutic response in a patient. For example, Sigurdsson claim 31 is directed to an immunogenic tau epitope; there is no evidence nor expectation that the fragments of Barascuk would not be immunogenic and Barascuk explicitly teaches the fragments are immunogenic as articulated in the rejection. See for example Barascuk, directly after listing the fragments of tau including SEQ ID NO: 118, exemplifies using one such fragment to actually elicit antibodies, which suggests the others could be used for this as well.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Appellant has not presented any claims which require use as a vaccine, generating a therapeutic response, or administration to a patient. In other words, there are no method claims pending and the intended use of a composition (vaccine) does not make an otherwise obvious composition of matter non-obvious.
Appellant argues that the rejection does not establish which fragments could predictably be used to produce a therapeutic immune response. No such prediction is necessary as the fragments predictably generate antibodies and Appellant has presented no evidence to rebut this. A mere statement that the fragments are unpredictable is not persuasive; moreover, such unpredictability would undercut Appellant’s claim that any claimed sequences plus arbitrary additional amino acids up to 27 amino acids combined with any presentation “format” could achieve the same result.
	Appellant argues that the efforts in developing a COVID-19 vaccine speaks to the predictability in generating antibodies against a target. This is not persuasive as developing a vaccine for distribution to a human population requires many non-patent related considerations: FDA approval, manufacturing concerns, etc. While Smith and Sigurdsson envisage utilities including as a human vaccine, all three documents of the rejection are concerned with immunogenic compositions as articulated by the rejection.
	Therefore, taking the arguments as a whole, the arguments are not persuasive.

Regarding Rejection C:
.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Adam Weidner/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.